1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                               Case No.: 3:16-cv-02964-BTM-NLS
       RUFINO CEDILLO-VARGAS; and
12
       MARIA DEL CARMEN CEDILLO,                 ORDER GRANTING IN PART,
13                                 Plaintiffs,   DENYING IN PART
                                                 DEFENDANT’S MOTION TO
14     v.                                        DISMISS AND GRANTING
15                                               PLAINTIFF LEAVE TO AMEND
       KEVIN K. MCALEENAN, Acting
16     Secretary, Department of
                                                 [ECF No. 7]
       Homeland Security; KENNETH T.
17
       CUCCINELLI, Acting Director, U.S.
18     Citizenship and Immigration
       Services; ALANNA Y. OW, District
19
       Director, USCIS Services, San
20     Diego, California; LETICIA
       RODRIGUEZ, Immigration
21
       Inspector; and MICHAEL R.
22     POMPEO, Secretary, Department
       of State,
23
                               Defendants.
24
25
            In their complaint, Plaintiffs nebulously allege they have been harmed by the
26
     actions and inactions of Defendants in relation to a petition for classification as
27
     alien relative (the “Form I-130”) filed by naturalized citizen Plaintiff Rufino Cedillo-
28

                                                 1
                                                                         3:16-cv-02964-BTM-NLS
1    Vargas (“Cedillo-Vargas”) on behalf of his daughter, alien Plaintiff Maria Del
2    Carmen Cedillo (“Cedillo”), and Cedillo’s subsequent application to register
3    permanent residence or adjust status (the “Form I-485”, and together with Form I-
4    130, the “Forms”).     (ECF No.1.)     Plaintiffs further allege Defendants have
5    improperly classified her as an “inadmissible alien”1 – and removed her from the
6    United States on two separate occasions – based upon the erroneous reports of
7    an immigration inspector, Defendant Leticia Rodriguez, who stated that Cedillo
8    misrepresented she was a United States citizen when she applied for admission
9    at the U.S./Mexico border in January 2003. (Id.) Plaintiffs allege that, based upon
10   Defendant Rodriguez’s erroneous report, Defendants have revoked – or were
11   otherwise involved in the revocation of – the prior approvals of the Forms and have
12   removed Cedillo from the United States on two separate occasions. (Id.) Cedillo
13   was allegedly denied assistance of counsel and an opportunity to contest the
14   erroneous report or revocations before the approvals were revoked or she was
15   removed from the United States.         (Id.)   Plaintiffs seek various declaratory
16   judgments, writs of mandamus, and relief under the Administrative Procedures Act,
17   the majority of which appear directed at challenging the erroneous report, the
18   revocation of prior-approval of the Forms, and Cedillo’s classification as
19   inadmissible. (Id.) Further, Plaintiff seeks an order from this Court compelling
20   Defendants to, inter alia, issue Cedillo a visa and “prove that Plaintiff [Cedillo]
21   made a false claim of U.S. citizenship by presenting evidence.” (Id. at 12-13.)
22         Defendants subsequently moved to dismiss Plaintiffs’ complaint. (ECF No.
23   7.) In their motion to dismiss, Defendants argue the Court lacks subject-matter
24
25
26   1
       Generally, aliens that are deemed “inadmissible” are ineligible to receive a visa
27   or otherwise be admitted to the United States. 8 U.S.C. § 1182(a). False
     representation of United States citizenship by an alien is grounds for classification
28   as inadmissible. Id. at (a)(6)(C)(ii).

                                               2
                                                                       3:16-cv-02964-BTM-NLS
1    jurisdiction over this matter “because the case or controversy requirement of Article
2    III of the Constitution is not satisfied.”      (Id. at 5.)   This argument relies on
3    Defendants’ competing factual recitation and evidence attached in support thereof;
4    which controverts many of the factual predicates of Plaintiffs’ allegations and
5    causes of action.2      In particular, Defendants assert “both of . . . Cedillo’s
6    applications for permanent residence were made through a Form I-485 which can
7    only be filed with and adjudicated by USCIS[,]” Cedillo “has only applied for
8    adjustment of status through UCSIS and has not pursued an immigrant visa
9    through the State Department[,]”and, “[a]ccording to . . . Cedillo’s alien file, the only
10   involvement of the State Department was the initial forwarding of an I-130 because
11   Ms. Cedillo may have indicated she wanted to apply for an immigrant visa from
12   abroad.” (Id. at 6.) Defendants also argue that Defendant Rodriguez should be
13   dismissed as an improperly named defendant because, “[t]o the extent that
14   Plaintiffs seek judicial review of State Department or USCIS action or inaction
15   relating to her I-130s, this is not relief that [Defendant] Rodriguez . . . can provide”
16   and, [t]o the extent that Plaintiffs are challenging the finding of an oral false claim
17   to U.S. Citizenship in the expedited removal order processed by Ms. Rodriguez on
18   January 14, 2003, the Court lacks jurisdiction to review that finding.” (Id. at 9 (citing
19   8 U.S.C. §§ 1252(e)(1) & (2).) Finally, Defendants argue that the State Deparment
20   and Defendant Rodriguez should be dismissed for lack of personal jurisdiction,
21   insufficiency of process, and/or insufficiency of service of process because
22   Plaintiffs have failed to properly effectuate service of process on the State
23
24
25   2
      “[W]hen considering a motion to dismiss pursuant to Rule 12(b)(1) the district
     court is not restricted to the face of the pleadings, but may review any evidence,
26   such as affidavits and testimony, to resolve factual disputes concerning the
27   existence of jurisdiction.” McCarthy v. United States, 850 F.2d 558, 560 (9th Cir.
     1988) (citing Land v. Dollar, 330 U.S. 731, 735 n. 4 (1947); and Biotics Research
28   Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir.1983)).

                                                 3
                                                                          3:16-cv-02964-BTM-NLS
1    Department and Defendant Rodriguez. (Id. at 6-8 (citing FED. R. CIV. P. 4(i)(2));
2    see also ECF No. 4 (Order to show cause why case should not be dismissed for
3    failure to timely serve Defendants); ECF Nos. 5 & 5-1 (Plaintiffs’ response to Order
4    to show cause and affidavit of service in support thereof).)
5          In their response to Defendants’ motion to dismiss, Plaintiffs appear to
6    acquiesce to Defendants’ factual assertion “that the State Department did not
7    adjudicate the [Forms] that are in controversy” and state that “there is no opposition
8    to [the] dismiss[al] of [the] State Department.” (ECF No. 8, at 1.) Accordingly, the
9    Court dismisses, without prejudice, Defendant Michael R. Pompeo, in his official
10   capacity as Secretary of the Department of State.
11         Plaintiffs argue against the dismissal of Defendant Rodriguez, however,
12   asserting that she “has caused harm to the Plaintiffs and should not be dismissed
13   as she is an indispensable party who as an employee of the Department of
14   Homeland Security caused harm to Plaintiff.” (ECF No. 8, at 2 (citing Bivens v. Six
15   Unknown Agents, 403 U.S. 388 (1971).) Yet Plaintiffs have not sought monetary
16   damages from Defendant Rodriguez, nor have they asserted a cause of action that
17   could be considered to seek such relief from Defendant Rodriguez.              Indeed,
18   Plaintiffs have not even named Defendant Rodriguez in her individual capacity in
19   their complaint. See Solida v. McKelvey, 820 F.3d 1090, 1093–95 (9th Cir. 2016)
20   (“The only remedy available in a Bivens action is an award for monetary damages
21   from defendants in their individual capacities. . . . Bivens is both inappropriate and
22   unnecessary for claims seeking solely equitable relief against actions by the
23   federal government. By definition, Bivens suits are individual capacity suits and
24   thus cannot enjoin official government action. . . . There is no such animal as a
25   Bivens suit against a public official tortfeasor in his or her official capacity. An
26   action against an officer, operating in his or her official capacity as a United States
27   agent, operates as a claim against the United States.” (internal quotations and
28   citations omitted)). Further, because Plaintiffs seek only equitable relief requiring

                                                4
                                                                        3:16-cv-02964-BTM-NLS
1    official government action, which Defendant Rodriguez is powerless to provide in
2    her individual capacity, a Bivens claim against Defendant Rodriguez is
3    unnecessary. See id. at 1095–96 (9th Cir. 2016) (“In this case, only the United
4    States—through its officers—has the power to take the action that Roca Solida
5    seeks. . . . A Bivens action is not necessary in suits, such as this one, which seek
6    equitable relief against the federal government, because the Administrative
7    Procedure Act waives sovereign immunity for such claims.”). Moreover, because
8    Plaintiffs have already named a superior official of the agency that employed
9    Defendant Rodriguez as a defendant, any official capacity claims against
10   Defendant Rodriguez are redundant, duplicative, or otherwise unnecessary. See
11   id. at 1095 (“An action against an officer, operating in his or her official capacity as
12   a United States agent, operates as a claim against the United States.”); Sherman
13   v. Cty. of Maui, 191 F. App'x 535, 537 (9th Cir. 2006) (“The district court properly
14   recognized that Sherman's claims . . . against County officials in their official
15   capacity were effectively claims against the County itself, and thus the individual
16   defendants were duplicative.” (citing Brandon v. Holt, 469 U.S. 464, 471–72
17   (1985))). Accordingly, the Court dismisses Defendant Rodriguez as a duplicate
18   defendant.3
19
20
     3
21     As the Court has dismissed Defendants Pompeo and Rodriguez and none of the
     remaining defendants contest personal jurisdiction, process, or service of process
22   on them in their present motion to dismiss, the Court need not reach their
23   arguments regarding improper service of process on Defendants Pompeo and
     Rodriguez. (See ECF No. 9, at 4 (“Because Plaintiffs have agreed to dismiss the
24   State Department from the case, it no longer needs to be served. USCIS did not
25   contest proper service. However, service was opposed on behalf of former INS
     Immigration Inspector [Defendant] Rodriguez in her official capacity.” (internal
26   citations omitted)).) See also FED. R. CIV. P. 12(h)(1). Nevertheless, Plaintiffs’
27   response to the Court’s Order to Show Cause reveals that Plaintiffs may not have
     properly effectuated service of process in this matter upon one or more of the
28   original defendants. (See ECF Nos. 4, 5, & 5-1.) Accordingly, to the extent that

                                                5
                                                                         3:16-cv-02964-BTM-NLS
1          Finally, the Court observes that, because Plaintiffs’ original complaint
2    focused heavily upon the conduct of the State Department, it is unclear what
3    conduct Plaintiffs are challenging, the claims they intend to pursue, and what relief
4    they seek in light of the instant dismissal of the State Department. To the extent
5    that Plaintiffs seek to attack the underlying removals or the findings associated
6    therewith, the Court’s authority to review those removals and findings is highly
7    circumscribed. See 8 U.S.C. § 1252. Nevertheless, the Court disagrees with
8    Defendants’ argument that all theories of recovery alleged and relief requested by
9    Plaintiffs fundamentally rely upon Plaintiffs’ original factual assertions regarding
10   the State Department and that the Court lacks subject matter jurisdiction on the
11   claims against the remaining defendants. While it is true that the complaint is
12   inartfully pled and fails to articulate claims with sufficient clarity to allow the
13   remaining defendants to reasonably frame a responsive pleading thereto, the
14   Court believes that a live controversy against the remaining defendants over which
15   this Court would have jurisdiction may be buried within the factual predicates set
16   forth in the complaint.4 Because the Court does not believe that cognizable claims
17   are immediately apparent from the face of the complaint, however, the Court will
18   require Plaintiffs to replead pursuant to Federal Rule of Civil Procedure 12(e) so
19   as to ensure Defendants (and the Court) are afforded “fair notice of what the
20
21
     Plaintiffs intend to add any new defendants in their forthcoming amended
22   complaint, the Court reminds Plaintiffs that they must satisfy any and all
23   requirements for proper service of process with regards to such defendants or risk
     their dismissal. See, e.g., FED. R. CIV. P. 12(i)(2) (“To serve a United States
24   agency or corporation, or a United States officer or employee sued only in an
25   official capacity, a party must serve the United States and also send a copy of the
     summons and of the complaint by registered or certified mail to the agency,
26   corporation, officer, or employee.” (emphasis added)).
27   4
       Notably, in their response to Defendants’ motion to dismiss, Plaintiffs requested
     leave to amend in the event the Court granted any part of Defendant’s motion.
28   (ECF No. 8, at 3.)

                                               6
                                                                       3:16-cv-02964-BTM-NLS
1    claim[s are] and the grounds upon which [they] rest[ ].” Bell Atl. Corp. v. Twombly,
2    550 U.S. 544, 555 (2007) (internal citations and alterations omitted); see also
3    Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1275 (11th Cir. 2006)
4    (District courts have a “supervisory obligation to sua sponte order repleading
5    pursuant to Federal Rule of Civil Procedure 12(e) when a shotgun complaint fails
6    to link adequately a cause of action to its factual predicates.”). In repleading,
7    Plaintiffs must make clear the specific conduct they are challenging, the claims
8    they are pursuing, and the relief they are requesting against DHS and USCIS and
9    any other defendants they may properly add in their amended complaint.
10         Therefore, in summary, the Court GRANTS IN PART, DENIES IN PART
11   Defendants’ motion to dismiss (ECF No. 7.) Defendants Michael R. Pompeo and
12   Leticia Rodriguez are hereby DISMISSED WITHOUT PREJUDICE. Plaintiffs shall
13   file an amended complaint with the Court on or before September 1, 2019 that
14   cures the deficiencies identified in this Order; Plaintiffs are warned that their failure
15   to file an amended complaint on or before September 1, 2019 may result in the
16   dismissal of this action without further notice.
17         IT IS SO ORDERED.
18
19   Dated: July 29, 2019
20
21
22
23
24
25
26
27
28

                                                 7
                                                                          3:16-cv-02964-BTM-NLS
